[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-16635                 ELEVENTH CIRCUIT
                                                                JULY 28, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                   CLERK

                     D. C. Docket No. 07-20845-CR-ASG

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

BERNARD MOORE,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (July 28, 2009)

Before TJOFLAT, EDMONDSON and PRYOR, Circuit Judges.

PER CURIAM:

     Bernard Moore appeals his conviction of being a felon in possession of a
firearm. 18 U.S.C. §§ 922(g)(1), 924(e). Moore challenges the denial of his

motion for a mistrial. Moore argues that the prosecutor engaged in misconduct by

inquiring on cross-examination about his prior convictions after he had stipulated

to them. He also argues that the prosecutor violated the “Golden Rule” during

closing argument by asking the jurors to place themselves in Moore’s position.

We affirm.

      The denial of a motion for a mistrial is reviewed for abuse of discretion.

United States v. Campa, 529 F.3d 980, 992 (11th Cir. 2008), cert. denied, 129 S.

Ct. 2790 (2009). Allegations of prosecutorial misconduct present mixed questions

of fact and law that are reviewed de novo. United States v. Noriega, 117 F.3d

1206, 1218 (11th Cir. 1997). When we review an issue of prosecutorial

misconduct, we must determine (1) whether the challenged comments were

improper and (2) if so, whether they prejudiced the defendant’s substantial rights.

United States v. Paul, 175 F.3d 906, 909 (11th Cir. 1999). “A defendant’s

substantial rights are prejudicially affected when a reasonable probability arises

that, but for the remarks, the outcome of the trial would have been different.”

United States v. Eckhardt, 466 F.3d 938, 947 (11th Cir. 2006).

      The district court did not abuse its discretion when it denied Moore’s motion

for a mistrial based on the cross-examination about his prior convictions. The



                                          2
district court sustained Moore’s objection and provided a curative instruction for

the jury to disregard the questions. Moore’s prior convictions could have been

admissible for impeachment, under Federal Rule of Evidence 609(a)(1), subject to

the discretion of the district court. There was ample evidence that Moore was a

felon who had intentionally possessed a firearm and ammunition. Moore has not

established that, but for any error, the outcome of his trial would have been

different.

       The district court also did not abuse its discretion when it denied Moore’s

motion for a mistrial based on the closing argument of the prosecutor. In closing,

the prosecutor urged the jurors to “draw on their own common sense, your life

experiences.” The prosecutor also invited the jurors to consider Moore’s position

for the purpose of evaluating Moore’s credibility. Even if the prosecutor’s

argument was improper, it did not prejudice Moore’s substantial rights. The

district court provided a curative instruction, and there was ample evidence of

Moore’s guilt.

       Moore’s conviction is

       AFFIRMED.




                                          3